United States Court of Appeals
                     For the First Circuit


No. 13-1332

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                      ABDULFATAH OLADOSU,

                     Defendant, Appellant.




          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. William E. Smith, U.S. District Judge]




                             Before

                       Lynch, Chief Judge,
                Stahl and Lipez, Circuit Judges.




     George J. West for appellant.
     Donald C. Lockhart, Assistant United States Attorney, with
whom Peter F. Neronha, United States Attorney, was on brief, for
appellee.



                       February 28, 2014
               STAHL, Circuit Judge.       Because this case is largely

controlled by another that we have decided today, United States v.

Baez, No. 13-1025, ___ F.3d ___ (1st Cir. Feb. 28, 2014), we will

keep our opinion brief.

               As part of an investigation into a heroin-smuggling

organization, Officer Robert DiFilippo of the Rhode Island State

Police High Intensity Drug Trafficking Area (HIDTA) task force

placed a global positioning system (GPS) device on defendant-

appellant Abdulfatah Oladosu's car and used that device to track

Oladosu's movements for forty-seven days, from February 12, 2010

until       March   30,   2010.1   The   GPS   monitoring   helped   uncover

information that allowed the task force to arrange a controlled

delivery of heroin to Oladosu and a co-defendant, which in turn led

to Oladosu's arrest. Oladosu was charged with, and eventually pled

guilty to, possessing and conspiring to possess one hundred grams

or more of heroin with the intent to distribute it.

               After Oladosu moved to suppress the evidence obtained as

a result of the warrantless GPS monitoring, but before the district

court ruled on the motion, the Supreme Court decided, in United

States v. Jones, 132 S. Ct. 945 (2012), that the installation and



        1
       The device was in "sleep mode," and thus inactive, for
eighteen of those days, while Oladosu was out of the country. The
government therefore argues that the monitoring period should be
viewed as having lasted for just twenty-nine days. Because we find
the distinction immaterial for purposes of the good-faith exception
in this case, we will use Oladosu's number.

                                     -2-
use of a GPS tracker on a car constitutes a Fourth Amendment

search.   The district court nonetheless denied Oladosu's motion to

suppress, concluding that the officers had relied in good faith on

pre-Jones legal precedent and that, under Davis v. United States,

131 S. Ct. 2419 (2011), the exclusionary rule should not apply.

United States v. Oladosu, 887 F. Supp. 2d 437 (D.R.I. 2012).

           Before the parties briefed the case on appeal, we decided

United States v. Sparks, 711 F.3d 58 (1st Cir. 2013), in which we

upheld eleven days of pre-Jones warrantless GPS tracking under the

good-faith exception to the exclusionary rule.       We concluded that,

at the time of the surveillance at issue in Sparks, settled,

binding precedent in the form of United States v. Knotts, 460 U.S.

276 (1983), and United States v. Moore, 562 F.2d 106 (1st Cir.

1977), authorized the agents' conduct.        Sparks, 711 F.3d at 67.

           Our review here is de novo.      See Baez, slip op. at 7.    We

begin with an argument to which Oladosu has devoted much of his

brief but to which we need not devote much of our opinion: that

Sparks was wrongly decided.2 As Oladosu acknowledges, "prior panel

decisions are binding upon newly constituted panels in the absence

of   supervening   authority   sufficient    to   warrant   disregard   of

established precedent," United States v. Wogan, 938 F.2d 1446, 1449



      2
       Shortly after Oladosu filed his opening brief in this case,
the Supreme Court denied the respondent's petition for a writ of
certiorari in Sparks. See Sparks v. United States, 134 S. Ct. 204
(2013).

                                  -3-
(1st Cir. 1991), and he has not made that showing.                             See also

Sanchez      v.   United   States,   740   F.3d       47,   56   (1st     Cir.    2014)

(describing the rare instances in which we will depart from circuit

precedent).

              Oladosu also attempts to distinguish his case from Sparks

based   on    the    nature   of   the   GPS    monitoring       to    which     he   was

subjected.          That   monitoring    was,    he    claims,        "prolonged      and

intrusive," and it amounted to a "dragnet" within the meaning of

Knotts.      See 460 U.S. at 283-84; see also Baez, slip op. at 9-10

(discussing the Knotts "dragnet" passage). As in Baez, we need not

decide here "what type of law enforcement conduct, if any, might

have implicated the Knotts 'dragnet' passage in the pre-Jones era,"

Baez, slip op. at 13, because Oladosu has given us no reason to

believe that the GPS surveillance to which he was subjected was

qualitatively different from the surveillance in Sparks.                       The only

distinction Oladosu has made between his case and Sparks is that

the device remained on his car for forty-seven days, rather than

eleven, and we see no reason why that fact alone should take this

case outside the scope of Sparks and the good-faith exception. See

id. (upholding 347 days of GPS monitoring under the good-faith

exception to the exclusionary rule).             While Sparks does not stand

for the proposition that the duration of GPS monitoring conducted

in the pre-Jones era can never be relevant for Fourth Amendment

purposes, see id. at 10-11, Oladosu has not demonstrated that the


                                         -4-
surveillance here was "so extensive or indiscriminate that the

officers who conducted it could not fairly be said to have been

complying with Knotts."     Id. at 11.3

            Finally, Oladosu suggests that this case differs from

Sparks because, about two weeks after the initial installation of

the GPS device (which occurred while Oladosu's car was parked on a

public street), Detective DiFilippo walked ten to twelve feet up

Oladosu's   driveway   to   change    the   tracker's   batteries,   which

required removal and reinstallation of the device.            It is true

that, in Sparks, the GPS device was installed while Sparks's car

was parked not in a driveway but in a private parking lot shared by

tenants of two residential buildings. United States v. Sparks, 750

F. Supp. 2d 384, 387 (D. Mass. 2010).         The Sparks district court

had concluded that the parking lot was not a constitutionally

protected area, id. at 388-89, a finding that we were not asked to

review on appeal.



     3
       Oladosu's brief implies that the HIDTA task force planted
the GPS device on his car and then sat back and "wait[ed] for
anything illegal to occur," but the record belies that claim. Like
the law enforcement agents in Baez, the HIDTA task force had good
reason to attach the device and conduct the monitoring. See Baez,
slip op. at 11-12. Before attaching the device, the task force
corroborated Oladosu's role in the heroin-smuggling operation
through   information   from   cooperating    witnesses,   physical
surveillance, a pole camera, and pen registers on Oladosu's cell
phones. See Oladosu, 887 F. Supp. 2d at 438-39. A review of the
record also indicates that, during the time the GPS device was on
Oladosu's car, the task force uncovered evidence of Oladosu's
ongoing participation in the smuggling ring from sources other than
the GPS.

                                     -5-
             Yet Oladosu has failed to explain the legal significance

of that factual distinction between his case and Sparks. It is not

evident whether his argument is that the reinstallation of the

device in his driveway renders Knotts and Moore inapplicable and

thus   places   this   case   outside    the   scope   of   the   good-faith

exception, or that the reinstallation constituted an independent

Fourth Amendment violation that we should analyze separately.            If

Oladosu wished to argue that the driveway formed part of the

"curtilage" of his home, he should have made some attempt to place

his case within the parameters of the relevant case law.                See,

e.g., United States v. Dunn, 480 U.S. 294, 301 (1987) (outlining

four criteria to guide the "curtilage" analysis); United States v.

Brown, 510 F.3d 57, 65 (1st Cir. 2007) (discussing some of the

factors we have considered in determining whether a driveway is

part of the "curtilage").     Because the argument is undeveloped, it

is waived.    See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.

1990).

             Thus, for the reasons we articulated in Baez and Sparks,

we conclude that the agents here were acting in objectively

reasonable reliance on then-binding precedent when they installed

the GPS device on Oladosu's car and engaged in the subsequent

monitoring.     See Baez, slip op. at 13; Sparks, 711 F.3d at 67.         We

therefore find that the good-faith exception to the exclusionary




                                   -6-
rule applies, see Davis, 131 S. Ct. at 2423-24, and we affirm the

district court's denial of Oladosu's motion to suppress.




                               -7-